                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF MISSOURI

SEAN GRAY,                                  )
                                            )
              Plaintiff,                    )
                                            )
v.                                          )       Case No. 17-5260-BCW
                                            )
RJ SMITH,                                   )
                                            )
and                                         )
                                            )
MICHAEL JONES,                              )
                                            )
and                                         )
                                            )
CITY OF DIAMOND, MISSOURI,                  )
                                            )
              Defendants.                   )

                                       WITNESS LIST

       COME NOW Defendants, RJ Smith, Michael Jones, and City of Diamond, Missouri

(“City of Diamond”), by and through their counsel of record, Keck, Phillips & Wilson, L.L.C.,

and pursuant to Rule 26(a)(3) of the Fed. R. Civ. P. submit the following list of witnesses whom

Defendants expect to be present at trial and those whom Defendants may call at trial if the need

arises. In submitting this list, Defendants specifically reserve the right to: 1) withdraw at any

time any witness; 2) supplement and/or amend this list in the event that additional materials are

produced in this action or are discovered subsequent to the list’s submission; 3) supplement

and/or amend this list to use additional witnesses at trial as required for rebuttal and

impeachment; 4) supplement and/or amend this list in response to the Court’s rulings on pretrial

motions including, but not limited to, motions in limine and motions for summary judgment; 5)

supplement and/or amend this list as otherwise permitted by the Court; 6) call to testify any

witness listed by Plaintiff and not objected to by Defendants; 7) supplement and/or amend this




         Case 3:17-cv-05260-BCW Document 74 Filed 01/28/19 Page 1 of 3
list to add any and all witnesses necessary to identify and authenticate documents and other

evidence; and 8) designate deposition testimony as appropriate.

                                   Fact and Lay Witnesses

       1.     Michael Jones, named Defendant, Diamond, Missouri

       2.     RJ Smith, named Defendant, Diamond, Missouri

       3.     Sean Gray, Plaintiff, Neosho, Missouri

       4.     Christopher Gray, Neosho, Missouri

       5.     Jasmine Gray, Neosho, Missouri

       6.     James Gray, Neosho, Missouri

       7.     Any witness listed by Plaintiff and not objected to by Defendants

                        Retained and Non-Retained Expert Witnesses

       1.     None

       2.     Any retained and non-retained expert witnesses listed by Plaintiff and not

objected to by Defendants.

       3.

                                                    Respectfully submitted,

                                                    KECK, PHILLIPS & WILSON, L.L.C.

                                                    By:___/s/Matthew D. Wilson___
                                                          Matthew D. Wilson #59966
                                                          Alexandra A. Sheppard #69341
                                                          3140 E. Division
                                                          Springfield, Missouri 65802
                                                          Phone: 417-890-8989
                                                          Fax: 417-890-8990
                                                          matt@kpwlawfirm.com
                                                          alex@kpwlawfirm.com
                                                          Attorneys for Defendants




         Case 3:17-cv-05260-BCW Document 74 Filed 01/28/19 Page 2 of 3
                              CERTIFICATE OF MAILING

       The undersigned hereby certifies that a true and accurate copy of the foregoing

document was sent via Missouri Courts filing and was provided by U.S. Mail, postage

prepaid, this 28th day of January, 2019 to:



Mr. Sean Gray
1501 Pineville Road, #18
Neosho, MO 64850                                         /s/ Matthew D. Wilson
sunnymars@live.com                                          Matthew D. Wilson




 Case 3:17-cv-05260-BCW Document 74 Filed 01/28/19 Page 3 of 3
